     Case 1:21-cv-00240-NONE-BAM Document 21 Filed 08/19/21 Page 1 of 5


 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA

 7

 8    RAMON NAVARRO LUPERCIO,                             Case No. 1:21-cv-00240-BAM (PC)
 9                        Plaintiff,                      ORDER DIRECTING THE CLERK OF THE
                                                          COURT TO ASSIGN A FRESNO DISTRICT
10            v.                                          JUDGE
11    LOPEZ, et al.,                                      FINDINGS AND RECOMMENDATIONS
                                                          REGARDING DISMISSAL OF ACTION,
12                        Defendants.                     WITH PREJUDICE, FOR THE FAILURE TO
                                                          STATE A COGNIZABLE CLAIM
13
                                                           (ECF No. 14, 15, 18)
14
                                                          FOURTEEN (14) DAY DEADLINE
15

16
             Plaintiff Ramon Navarro Lupercio (“Plaintiff”) is a state prisoner proceeding pro se and in
17
     forma pauperis in this civil rights action under 42 U.S.C. § 1983. Plaintiff filed a first amended
18
     complaint without first waiting for screening of the original complaint. Plaintiff’s first amended
19
     complaint, filed on March 3, 2021, is currently before the Court for screening. (Doc. 15.)
20
             I.      Screening Requirement and Standard
21
             The Court is required to screen complaints brought by prisoners seeking relief against a
22
     governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
23
     § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous
24
     or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary
25
     relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).
26
             A complaint must contain “a short and plain statement of the claim showing that the
27
     pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
28
                                                          1
     Case 1:21-cv-00240-NONE-BAM Document 21 Filed 08/19/21 Page 2 of 5


 1   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 2   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 3   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as

 4   true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc.,

 5   572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 6          To survive screening, Plaintiff’s claims must be facially plausible, which requires

 7   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

 8   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret

 9   Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully

10   is not sufficient, and mere consistency with liability falls short of satisfying the plausibility

11   standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

12          II.     Plaintiff’s Allegations

13          Plaintiff is currently out of custody. The events in the first amended complaint are alleged

14   to have occurred during Plaintiff’s criminal prosecution. Plaintiff names as defendants: (1) Mark

15   Lopez, Detective with the Visalia Police Department, and (2) Grimes, Detective with the Visalia

16   Police Department. Plaintiff is alleging that the Detectives engaged in a conspiracy to manipulate

17   evidence and falsify evidence. The Court is unable to decipher the complaint’s allegations, but the

18   basic premise is that fabricated evidence was used to convict him.

19          Plaintiff seeks immediate release from prison and compensatory damages.

20          III.    Plaintiff’s Claims are Barred
21          Petitioner was convicted on April 25, 2003, following a jury trial in Tulare County

22   Superior Court, of attempted murder with a firearm enhancement. The court sentenced him to

23   serve a term in state prison of 32 years to life. See Lupercio v. Gonzalez, No. 1:08-CV-0012 LJO

24   WMW (HC), 2008 WL 5156646, at *1 (E.D. Cal. Dec. 9, 2008), report and recommendation

25   adopted, No. 1:08-CV-0012 LJO WMW (HC), 2009 WL 159392 (E.D. Cal. Jan. 22, 2009) (ruling

26   on the federal habeas corpus petition.) Plaintiff filed a direct appeal of his conviction and on
27   November 23, 2004, the California Court of Appeal, Fifth Appellate District (“Court of Appeal”),

28   affirmed the judgment. Id. Petitioner filed a petition for review with the California Supreme
                                                         2
     Case 1:21-cv-00240-NONE-BAM Document 21 Filed 08/19/21 Page 3 of 5


 1   Court, which the court denied on February 2, 2005. Id. Plaintiff filed a federal habeas corpus

 2   petition on December 13, 2007, which was denied on January 22, 2009. Id.

 3          Plaintiff has filed at least three prior §1983 civil rights complaints against persons or

 4   entities involved in his criminal conviction. Each time, the complaints were dismissed as Heck

 5   barred. A § 1983 action for damages will not lie where “establishing the basis for the damages

 6   claim necessarily demonstrates the invalidity of the conviction.” Heck v. Humphrey, 512 U.S.

 7   477, 481–482, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). Plaintiff may not pursue a § 1983

 8   damages for this claim until Plaintiff can prove “that the conviction or sentence has been reversed

 9   on direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to

10   make such determination, or called into question by a federal court's issuance of a writ of habeas

11   corpus.” Id. at 487. See Lupercio v. Visalia Police Department, No. 1:10-cv-02314-AWI-GBC

12   (PC) (Doc. 12) (E.D.Cal. May 5, 2011) (finding as Heck barred Plaintiff’s challenge to allegedly

13   false statements that were given to the trial court that ultimately led to Plaintiff’s conviction),

14   findings and recommendations adopted August 10, 2011; Lupercio v. Visalia Police Dep't, No.

15   1:13-CV-01028-LJO, 2013 WL 5375639, at *3 (E.D. Cal. Sept. 24, 2013) (“Specifically, the

16   Court noted that Plaintiff's complaint in this action was largely identical to the claims Plaintiff

17   attempted to raise in a prior action, Lupercio v. Visalia Police Department, case number 1:10–cv–

18   02314–AWI–GBC. Plaintiff's prior case was dismissed as barred by the Heck doctrine.”),

19   findings and recommendations adopted October 31, 2013, aff'd, Case No. 13-17363 (9th Cir.

20   Sept. 25, 2014); Lupercio v. Visalia Police Dep't, No. 1:18-CV-0036 LJO EPG, 2018 WL
21   2229210, at *2 (E.D. Cal. May 15, 2018) (his claim for damages arising from his criminal

22   conviction under § 1983 is barred by Heck and must be dismissed).

23          Other attempts by Plaintiff to challenge his conviction by §1983 have been rejected. See

24   Luperio v. Heusdens, No. 1:13-CV-00628-LJO, 2013 WL 3341026, at *3 (E.D. Cal. July 2, 2013)

25   (the Section 1983 claims against all Defendants are not cognizable because Defendants did not

26   act under the color of state law in representing Plaintiff in the underlying criminal action or the
27   subsequent appeal process.); Lupercio v. Mendoza, No. 1:21-CV-580-DAD-HBK, 2021 WL

28   2915053, at *1 (E.D. Cal. July 12, 2021), report and recommendation adopted, No. 1:21-CV-
                                                         3
     Case 1:21-cv-00240-NONE-BAM Document 21 Filed 08/19/21 Page 4 of 5


 1   00580 DAD HBK, 2021 WL 3363527 (E.D. Cal. Aug. 3, 2021) (§1983 not available for Plaintiff

 2   to show that Mr. Mendoza provided false testimony in his underlying conviction.)

 3          Plaintiff previously sought federal habeas relief in this Court with respect to the same

 4   conviction numerous, successive times. Thus, the Court need not address Plaintiff’s “habeas

 5   corpus petition” (Doc. 14), because the instant petition is yet another “second or successive”

 6   petition under 28 U.S.C. § 2244(b). See Lupercio v. Gonzalez, No. 1:08-cv-00012-LJO-JLT

 7   (dismissed as untimely); Lupercio v. Sherman, No. 1:15-cv-00915-DAD-MJS (dismissed as

 8   successive); Lupercio v. Sherman, No. 1:15-cv-01834-DAD-MJS (same); Lupercio v. Sherman,

 9   No. 1:16-cv-00233-DAD-MJS (same); Lupercio v. People of the State of California, No. 1:20-cv-

10   00925-DAD-JDP (same); Lupercio v. Visalia Police Dep't, No. 1:21-CV-00306 JLT HC, 2021

11   WL 949434, at *1 (E.D. Cal. Mar. 12, 2021), report and recommendation adopted, No. 1:21-CV-

12   0306 DAD JLT(HC), 2021 WL 1611613 (E.D. Cal. Apr. 26, 2021) (same). See McNabb v. Yates,

13   576 F.3d 1028, 1030 (9th Cir. 2009) (holding “dismissal of a first habeas petition for untimeliness

14   presents a ‘permanent and incurable’ bar to federal review of the underlying claims,” and thus

15   renders subsequent petitions “second or successive”). Petitioner makes no showing that he has

16   obtained prior leave from the Ninth Circuit to file his successive petition. Therefore, this Court

17   has no jurisdiction to consider Petitioner's renewed application for relief under 28 U.S.C. § 2254

18   and must dismiss the petition. See Burton v. Stewart, 549 U.S. 147, 157 (2007).

19          Based on the above, Plaintiff’s claim for damages under § 1983 is barred by Heck and

20   must be dismissed. Because Plaintiff cannot “demonstrate that [his] conviction or sentence has
21   already been invalidated,” Heck, 512 U.S. at 487, there is no way to cure this defect on

22   amendment, and dismissal must be without leave to amend and with prejudice. The Court finds

23   that Plaintiff's claims in this action are not capable of being cured by further leave to amend.

24          IV.     Conclusion and Recommendation

25          As set forth above, the Court finds that Plaintiff's first amended complaint fails to state

26   any cognizable claims. The Court further finds that Plaintiff's claims are not capable of being
27   cured by granting further leave to amend.

28
                                                        4
     Case 1:21-cv-00240-NONE-BAM Document 21 Filed 08/19/21 Page 5 of 5


 1          Based upon the foregoing, it is HEREBY RECOMMENDED that Plaintiff's complaint be

 2   DISMISSED WITH PREJUDICE.

 3
            These Findings and Recommendation will be submitted to the United States District Judge
 4
     assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 5
     (14) days after being served with these Findings and Recommendation, Plaintiff may file written
 6
     objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
 7
     Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
 8
     specified time may result in the waiver of the “right to challenge the magistrate’s factual
 9
     findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.
10
     Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
11

12
     IT IS SO ORDERED.
13

14      Dated:     August 19, 2021                            /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
